Exhibit 99.1 Legacy Reserves LP EnerCom Oil & Gas ConferenceAugust 23, 2007 Page 2 Forward-Looking Statements Statements made by representatives of Legacy Reserves LP (the “Partnership”) duringthe course of this presentation that are not historical facts are forward-lookingstatements. These statements are based on certain assumptions made by thePartnership based on management’s experience and perception of historical trends,current conditions, anticipated future developments and other factors believed to beappropriate. Such statements are subject to a number of assumptions, risks anduncertainties, many of which are beyond the control of the Partnership, which may causeactual results to differ materially from those implied or expressed by the forward-lookingstatements. These include risks relating to financial performance and results, availabilityof sufficient cash flow to pay distributions and execute our business plan, prices anddemand for oil and natural gas, our ability to replace reserves and efficiently exploit ourcurrent reserves, our ability to make acquisitions on economically acceptable terms, andother important factors that could cause actual results to differ materially from thoseanticipated or implied in the forward-looking statements. Please see the factorsdescribed in the Partnership’s Annual Report on Form 10-K in Item 1A under “RiskFactors”. The Partnership undertakes no obligation to publicly update anyforward-looking statements, whether as a result of new information or future events. Legacy Reserves LP Legacy Overview Page 4 Other Related Entities Dale Brown & Jack McGraw form Partnership Cary & Dale Brown form Moriah Formation Transaction Through Private Placement 1981 1991 2005 March 2006 January 2007 IPO Brothers Production Company Brothers Moriah Brothers MBN Moriah Legacy Kyle McGraw & Cary Brown Assume Management Legacy History Page 5 William D. Sullivan Former EVP Anadarko Petroleum G. Larry Lawrence Former Controller Pure Resources Kyle D. Vann Former CEO Entergy - Koch, LP Name Title Years of Experience Permian / Total Oil & Gas Independent Board Members 16 / 18 18 / 24 25 / 25 22 / 24 26 / 27 Legacy Management Team Page 6 Cody, WY Asset Overview Page 7 (1) Taken from reserve reports prepared by LaRoche Petroleum Consultants, Ltd. as of 12/31/06 for Legacy Reserves LP plus proved reserves from 2007 acquisitions from internalreserve reports: Binger (4.1 MMBoe), TSF/Ameristate (1.4 MMBoe), Slaughter/Rocker A (1.0 MMBoe), and Raven (1.2 MMBoe). (2) Pro forma 2007 acquisitions of Binger, TSF, Ameristate, Slaughter/Rocker A, and Raven. Asset Overview • 26.2 MMBoe of proved reserves (1) • Reserves-to-production ratio ofover 14 years • Diversified across over 2,600wells • 70% operated • 5,100 net Boe per day (2) • 70% oil Page 8 (1) Source: http://www.utpb.edu Map Source: Midland Map Company. Stable Platform Why the Permian Basin? • Over 24 BBbls produced since 1921 • Represents 20% of lower 48 statesand 68% of Texas oil production (1) • Multiple producing formations • Established infrastructure and ampletake-away capacity • Long-lived reserves • Predictable, shallow decline rates • Fragmented ownership Page 9 Top 5Operators 1,700+Operators 0.3% (1) Ownership based on production. Permian Basin includes Texas Railroad Commission Districts 7C, 8, 8A and Lea and Eddy County, New Mexico. Permian Basin data as of July 31, 2005; Legacy production data as of September 30, 2006. 63.6% 36.1% Permian Basin Ownership Profile (1) Consolidation Opportunities in the Permian Basin • Fragmented ownership providesnumerous acquisition opportunities • Acquisition niche - large PDPcomponent • Connected in Permian Basin dealnetwork Page 10 Note: Per John S. Herold, Inc’s 2007 Global Upstream M&A Review (from publicly available data). Mid-Continent includes the Permian Basin, excludes corporate transactions. Multi-Billion Dollar Acquisition Market Active Acquisition Market Page 11 Aggregate cost of $245million at an averagecost of $8.02 per Boe 13.1 20.1 30.6 7.0 13.1 7.0 13.1 10.4 Acquired Reserves (1999 - 2007) Acquisition Track Record Page 12 6 negotiated transactions averaging: • $12.67 per Boe of proved reserves • 87% PDP, 13.6 year R/P • $63,071 per Boepd • 4.6 times 2006 cash flow 2007 Acquisition Summary Legacy Reserves LP Financial Summary Page 14 GP Interest <0.1% PublicUnitholders 37% 144A & Reg DUnitholders 9% Sellers of Assets toLegacy 3% Founding Investors,Directors and Management 51% Ticker: LGCY Exchange: NASDAQ Unit Price (8/22/07): $22.93 per unit Quarterly Distribution: $0.42 per unit Yield: 7.3% Market Capitalization: $598 million Note: Ownership as of 8/17/07 Ownership Page 15 Summary Balance Sheet Legacy Balance Sheet Page 16 Note: Adjusted EBITDA for the quarter ended 9-30-06 unfavorably impacted by $4.0 million swap termination payment for 2007-2008 oil swaps. Financial and Operating Data - Latest Twelve Months Summary Financial Information Page 17 (1) All hedges are floating for fixed price swaps. Swap volumes and prices starting July 1, 2007 through December 31, 2012. Waha-NYMEX basis swaps inplace on Henry Hub gas swaps. Natural gas and oil prices shown are for NYMEX futures, except for certain gas volumes hedged on ANR-Oklahoma andWaha which trades at a discount to NYMEX Henry Hub. Natural gas liquids swaps are not shown. 1,117 2,053 1,892 1,658 487 929 774 715 400 509 Oil (1) Natural Gas (1) Over 75% of forecasted production hedged for 2007 and over 58% hedged through 2010. 406 Commodity Price Hedging Summary Page 18 Note: Energy MLP data as of 8/22/07. Other MLP Market data from Wachovia Capital Markets Equity Research Department as of 8/13/2007. Large Cap Pipeline / Midstream MLPs Index: Market Cap > $1.4 B. Includes Buckeye, Boardwalk, Enbridge, Energy Transfer, Enterprise, Kinder Morgan, Magellan, Oneok, Plains, TEPPCO, NuStar. Coal MLPs Index: Alliance, Natural Resource Partners, Penn Virginia. Small Cap Pipeline / Midstream MLPs Index: Market Cap < $1.4 B. Includes Atlas, Copano, Crosstex, DCP, Genesis, Hiland, Holly, MarkWest, Martin, Regency, Sunoco, TC, Transmontaigne, Williams. Public MLP General Partner Index: General Partners of Alliance, Atlas, Buckeye, Crosstex, Energy Transfer, Enterprise, Hiland, Inergy, Magellan, NuStar, Penn Virginia. 7.3% 3.5% 6.4% 5.9% 6.5% 5.4% 4.4% 5.5% 5.4% 6.8% Distribution Yield Page 19 Significant Advantages of MLP without IDR • Lower cost of capital than traditional MLP structure – Unit distribution growth not burdened by IDRs to the GP – Cost of equity equals market yield • Simple and fair alignment of interests among all investors – Investors share equally in all cash flows – With significant ownership, management is strongly motivated to increasedistributions • Facilitates accretive acquisitions – Acquisitions are more accretive at a given price – Ability to use units as acquisition currency Page 20 Legacy Summary • Only MLP focused on the oil-weighted Permian Basin • Experienced management team with significant equity ownership • Tax advantaged yield • Significant organic and external growth opportunities • Long-lived, diversified multi-pay properties • Demonstrated reserve replacement capability • Long-term hedges in place • Low level of debt • MLP structure with no IDRs Page 21 Adjusted EBITDA Reconciliation This presentation, the financial tables and other supplemental information, including thereconciliations of certain non-generally accepted accounting principles ("non-GAAP")measures to their nearest comparable generally accepted accounting principles ("GAAP")measures, may be used periodically by management when discussing Legacy's financialresults with investors and analysts and they are also available on Legacy's website underthe Investor Relations tab. Adjusted EBITDA is defined in our revolving credit facility asnet income (loss) plus interest expense; depletion, depreciation, amortization andaccretion; impairment of long-lived assets; (gain) loss on sale of partnership investment;(gain) loss on sale of assets; equity in (income) loss of partnerships; non-cashcompensation expense and unrealized (gain) loss on oil and natural gas swaps.Adjusted EBITDA is presented as management believes it provides additional informationand metrics relative to the performance of Legacy's business, such as the cashdistributions we expect to pay to our unitholders, as well as our ability to meet our debtcovenant compliance tests. Management believes that these financial measures indicateto investors whether or not cash flow is being generated at a level that can sustain orsupport an increase in our quarterly distribution rates. Adjusted EBITDA may not becomparable to a similarly titled measure of other publicly traded limited partnerships orlimited liability companies because all companies may not calculate Adjusted EBITDA inthe same manner. Page 22 Note: Adjusted EBITDA is a non-GAAP financial measure. Reconciliation of Net Income to Adjusted EBITDA Adjusted EBITDA Reconciliation
